First Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1-6, 9-21 and 23-29 are pending in the present application.  The instant claims are rejected as indicated below.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded 
hyperlink and/or other form of browser-executable code; references to websites should 
be limited to the top-level domain name without any prefix such as http:// or other 
browser-executable code. See MPEP § 608.01.
See paragraph [0500]: https://www.genome.gov/10001217/learning-about-parkinsons-disease/ (last updated Mar. 14, 2014).

Double Patenting
The provisional rejection of claims 1-6, 9-21 and 23-25 on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application Nos. 16/530,295; 16/122,681; 16/530,051, 16/530,093; 16/530,127 and 16/530,200 (reference applications) is maintained and claims 26-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application Nos. 16/530,295; 16/122,681; 16/530,051, 16/530,093; 16/530,127 and 16/530,200 (reference applications).
Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to treating related symptoms of Parkinson’s disease utilizing squalamine or aminosterol 1436 or a salt thereof (see for example, paragraphs [0026]-[0032], [0160]-0221], [0235] of the present application).  For example, depression (see ‘295, ‘051 ,‘093, ‘200; see for example, instant claims 14, 17 and 26); sleep disorders (see ‘681 ,‘093, ‘200; see for example, instant claims 14, 15 and 26); hallucinations (see ‘093; see for example, instant claims 14, 16 and  26); constipation (see ‘127, ‘200, ‘093; see for example, instant claims 19 and 26).  Therefore, the use of squalamine or aminosterol 1436 for treating said conditions/disorders as recited by the reference claims would render the instant claims anticipated.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant argues claim 1 was amended to recite “a method of ameliorating and/or slowing the onset or progression of Parkinson’s disease (PD) and/or a non-dopamine related symptom of PD in a subject” (emphasis added).  Applicant’s argument was considered but not persuasive for the following reason.
The issue here is what is encompassed by the limitation “non-dopamine related symptom of PD”.  As set forth in the present specification and the instant claims, said symptoms of PD are inclusive of the conditions/disorders recited by the cited co-pending Application.  Therefore, the use of squalamine or aminosterol 1436 for treating said conditions/disorders as recited by the reference claims would render the instant claims anticipated.
For this reason, the provisional rejection of claims 1-6, 9-21 and 23-25 on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application Nos. 16/530,295; 16/122,681; 16/530,051, 16/530,093; 16/530,127 and 16/530,200 (reference applications) is maintained and claims 26-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application Nos. 16/530,295; 16/122,681; 16/530,051, 16/530,093; 16/530,127 and 16/530,200 (reference applications).

Claims 1-6, 9-21 and 23-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application Nos. 17/264,284 and 17/264,782 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to treating Parkinson’s disease or a related symptom of Parkinson’s disease utilizing squalamine or aminosterol 1436 or a salt thereof (see for example, paragraphs [0026]-[0032], [0160]-0221], [0235] of the present application).  For example, Parkinson’s disease (see for example, ‘284, claim 13; ‘782, claim 1); depression (see for example, ‘284, claim 20; ‘782, claim 1; instant claims 14, 17 and 26); sleep disorders (see for example, ‘284, claim 17; ‘782, claim 11; instant claims 14, 15 and 26); hallucinations (see for example, ‘284, claims 17 and 19; instant claims 14, 16 and  26); constipation (see for example, ‘782, claim 9; instant claims 19 and 26).  Therefore, the use of squalamine or aminosterol 1436 for treating said conditions/disorders as recited by the reference claims would render the instant claims anticipated.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The rejection of claims 1-6, 9-11, 13, 14, 21 and 23-25 under 35 U.S.C. 112, first paragraph, scope of enablement is withdrawn.

The rejection of claims 12 and 15-20 under 35 U.S.C. 112, first paragraph, scope of enablement is maintained. 
The instant claims continue to recite treating, preventing, delaying and halting PD and/or symptoms.
The definition of “treatment” is inclusive of eliminating (see paragraph [0232] of 
the present specification) and eliminate is defined as:
eliminate
to remove or get rid of, especially as being in some way undesirable;
to omit, especially as being unimportant or irrelevant; leave out;
to remove from further consideration or competition, especially by defeating in a contest;
to eradicate or kill; and
prevent is defined as:
prevent
to keep from occurring; avert; hinder;
to hinder or stop from doing something.

The terms delay and halt reverse are defined as:
delay
to put off to a later time; 
to impede the process or progress of.
halt
to stop; cease moving, operating, etc., either permanently or temporarily;
to cause to stop temporarily or permanently; bring to a stop.

Therefore, the instant claims continue to read on curing/preventing PD and/or symptoms thereof as discussed in previous Office Actions.  
As noted in the previous Office Actions, the high degree of unpredictability associated with the claimed method underscores the need to provide teachings in the specification that would provide the skilled artisan with specific treatment regimens that achieve a therapeutic benefit; however, the specification does not provide such guidance and fails to provide evidence that the instantly claimed compounds actually cures any disease. Without such guidance in the specification and the lack of correlative working examples, the claims would require an undue experimentation without a predictable degree of success on the part of the skilled artisan.
For these reasons, the rejection of claims 12 and 15-20 under 35 U.S.C. 112, first paragraph, scope of enablement is maintained.

Response to Arguments
Applicant notes that claim 1 was amended solely to advance prosecution.  However, dependent claims 12 and 15-20 were not amended to reflect the amendment of parent claim 1.
For this reason, the rejection of claims 12 and 15-20 under 35 U.S.C. 112, first paragraph, scope of enablement is maintained.

The rejection of claims 1-5, 9-21 and 23-25 under 35 U.S.C. 112, second paragraph, are withdrawn.

The rejection of claim 6 under 35 U.S.C. 112, second paragraph, is maintained.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation squalamine (or aminosterol 1436) or a pharmaceutically acceptable salt thereof, and the claim also recites squalamine (or aminosterol 1436) which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Additionally, the instant claim recites “wherein the aminosterol or the salt thereof is (a) isolated from the liver of Squalus acanthias and/or (b) squalamine or a pharmaceutically acceptable salt thereof; and/or (c) aminosterol 1436 or a pharmaceutically acceptable salt thereof, and/or (d) a synthetic aminosterol; and/or (e) is selected from the group consisting of:
-3-4878-1694-1832.2Atty. Dkt. No. 107706-0202 Appln. No. 16/530,113 
    PNG
    media_image1.png
    142
    469
    media_image1.png
    Greyscale
;

    PNG
    media_image2.png
    162
    409
    media_image2.png
    Greyscale
;

    PNG
    media_image3.png
    171
    471
    media_image3.png
    Greyscale
and

    PNG
    media_image4.png
    195
    411
    media_image4.png
    Greyscale
”.  
Because claim 1 is limited to squalamine or salt thereof, or aminosterol 1436 or a salt thereof, it is unclear how the recitation that the aminosterol is “isolated from the liver of Squalus acanthias” or is “a synthetic aminosterol” would limit the scope of the claimed compound, since both squalamine and aminosterol 1436 are isolated from the liver of Squalus acanthias and can be synthesized.
For these reasons, the skilled artisan would have been unable to determine the metes and bound of the claimed invention.

The rejection of claim 5 under 35 U.S.C. 112, 4th paragraph is withdrawn.

The rejection of claim 6 under 35 U.S.C. 112, 4th paragraph, is maintained.
The instant claim recites:

    PNG
    media_image1.png
    142
    469
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    162
    409
    media_image2.png
    Greyscale
in addition to squalamine and aminosterol 1436 and salts thereof.  However, parent claim 1 is limited to squalamine or a salt thereof or aminosterol 1436 or a salt thereof, i.e., does not encompassed the above-mentioned compounds.  Therefore, the instant claim does not limit the scope of parent claim 1.
For this reason, the rejection of claim 6 under 35 U.S.C. 112, 4th paragraph, is maintained.

Claim Rejections - 35 USC § 102
The rejection of claims 3 and 10 under 35 U.S.C. 102(a)(1) over Zasloff (US 2015/0368290) is withdrawn.

The rejection of claims 1, 2, 4-6, 9, 11-21 and 23-25 under 35 U.S.C. 102(a)(1) over Zasloff (US 2015/0368290) is maintained and claims 26-29 are rejected under 35 U.S.C. 102(a)(1) over Zasloff (US 2015/0368290).
The instant claims are drawn to a method of ameliorating and/or slowing the onset or progression of Parkinson’s disease (PD) and/or a non-dopamine related symptom of PD by administering an aminosterol, i.e., squalamine (applicant's elected species) of aminosterol 1436 or a salt thereof.
Zasloff (‘290) teaches the administration of squalamine or aminosterol 1436 to a human for use in treating Parkinson’s disease, constipation, neurodegenerative diseases, depression, autism, etc. (as encompassed by the instant claims; see the entire reference, for example, Abstract and paragraphs [0002], [0003], [0013], [0016]-[0032]; [0036]-[0037], [0046], [0056], [0066], [0071], [0080]-[0087], [0235]; Examples 7, 8 and 18)
The reference also teaches 
squalamine is isolated from Squalus acanthias (see paragraph [0002]);
an effective daily dosage of about 0.1 to about 20 mg/kg body weight and that the effective dose can be extablished by defining the initial dose required to 
induce the aminosterol-induced GI response (see paragraph [0027]); 
administration via any pharmaceutically acceptable method including and not limited to oral administration (see paragraph [0028]);
combination with at least one additional active agent to achieve either an additive or synergistic effect (see paragraph [0029]);
conditions Parkinson’s disease, constipation gastro- intestinal motility disorders such as constipation, neurodegenerative diseases, depression, autism, sleep disturbance, etc. (see paragraphs [0037], [0060]-[0071], [0087], [0116], [0120], [0126], [0130]; PD see for example, paragraphs ([0071], [0087]), [0120]; [0182]-[0197]);
pharmaceutical grade aminosterol, salts such as phosphate (see for example, paragraph [0096]-[0098]);
pharmaceutical composition comprising one or more binding agents, filling agents (for example lactose monohydrate), buffers, etc. (see paragraphs [0112]-[0014]); and
initiating with a low initial dose and gradually increasing the daily dose (see paragraph [0083]).
Based on the teachings of the reference, administration of squalamine or aminosterol 1436 or a salt thereof for treating PD or non-dopamine related symptoms 
such as depression, sleep disturbances, etc. is rendered anticipated.

Response to Arguments
Applicant argues the method of determining the therapeutically effective amount as recited in claim 1 is critical for carrying out the claimed invention, at least because the claimed invention is directed to the discovery that aminosterol dosages should be patient-optimized, as a therapeutically effective is patient specific.  Applicant’s argument was considered but not persuasive for the following reasons.
Contrary to applicant’s argument, Zasloff is not limited to a fixed dose.  The reference teaches starting with either a low or high dose and titrating to reach the effective dose in the patient.  For example:

    PNG
    media_image5.png
    144
    402
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    296
    401
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    291
    401
    media_image7.png
    Greyscale


Additionally, optimization of dose of pharmaceutical agents for a specific patient in the medical art is routine and, thus, within the level of skill of the ordinary artisan in the medical/pharmaceutical art at the time of the present application.
For these reasons, the rejection of claims 1, 2, 4-6, 9, 11-21 and 23-25 under 35 U.S.C. 102(a)(1) over Zasloff (US 2015/0368290) is maintained and claims 26-29 are rejected under 35 U.S.C. 102(a)(1) over Zasloff (US 2015/0368290).

Claim Rejections - 35 USC § 103
The rejection of claims 1-6, 9-21 and 23-25 are rejected under 35 U.S.C. 103 over Zasloff (WO 2015/200195 and US 2015/0368290) in view of Chellquist et al. (US 7,981,876) and Regen (US 5,834,453) is maintained and claims 26-29 are rejected under 35 U.S.C. 103 over Zasloff (WO 2015/200195 and US 2015/0368290) in view of Chellquist et al. (US 7,981,876) and Regen (US 5,834,453).
The instant claims are drawn to a method of ameliorating and/or slowing the onset or progression of Parkinson’s disease (PD) and/or a non-dopamine related symptom of PD by administering an aminosterol, i.e., squalamine (applicant's elected 
species) of aminosterol 1436 or a salt thereof.
Zasloff (‘290) teaches the administration of squalamine or aminosterol 1436 to a human for use in treating Parkinson’s disease, constipation, neurodegenerative diseases, depression, autism, etc. (as encompassed by the instant claims; see the entire reference, for example, Abstract and paragraphs [0002], [0003], [0013], [0016]-[0032]; [0036]-[0037], [0046], [0056], [0066], [0071], [0080]-[0087], [0235]; Examples 7, 8 and 18).
The reference also teaches 
squalamine is isolated from Squalus acanthias (see paragraph [0002]);
an effective daily dosage of about 0.1 to about 20 mg/kg body weight and that the effective dose can be extablished by defining the initial dose required to 
induce the aminosterol-induced GI response (see paragraph [0027]); 
administration via any pharmaceutically acceptable method including and not limited to oral administration (see paragraph [0028]);
combination with at least one additional active agent to achieve either an additive or synergistic effect (see paragraph [0029]);
conditions Parkinson’s disease, constipation gastro- intestinal motility disorders such as constipation, neurodegenerative diseases, depression, autism, sleep disturbance, etc. (see paragraphs [0037], [0060]-[0071], [0087], [0116], [0120], [0126], [0130]; PD see for example, paragraphs ([0071], [0087]), [0120]; [0182]-[0197]);
pharmaceutical grade aminosterol, salts such as phosphate (see for example, paragraph [0096]-[0098]);
pharmaceutical composition comprising one or more binding agents, filling 
agents (for example lactose monohydrate), buffers, etc. (see paragraphs [0112]-[0014]); and
initiating with a low initial dose and gradually increasing the daily dose (see paragraph [0083]).

Zasloff (‘195) also teaches the administration of squalamine or aminosterol 1436 to a human for use in treating neurodegenerative diseases (such as Parkinson’s disease) (see the entire article, especially paragraph [0002], [0015]-[0018]; Example 8).
Based on the teachings of Zasloff ‘195 and ‘290, the administration of squalamine or aminosterol 1436 or a salt thereof for treating PD or non-dopamine related symptoms such as depression, sleep disturbances, etc. would have been obvious to the skilled artisan in the medical art at the time of the present invention.

The instant claims differ from Zasloff by reciting the administration by routes other than oral administration, for example, intranasally (see for example, instant claims 3 and 10).

However, Zasloff discloses the intravenous administration of squalamine has been studied (see for example ‘195, paragraph 0012) and that the composition can be administered via any pharmaceutically acceptable method (see for example ‘195, paragraph 0027).

Additionally, the formulation of pharmaceuticals for administration via various routes are well-known in the art.  As evidenced by Chellquist and Regen, various formulations of squalamine, including for intranasal administration, were known in the art at the time of the present invention (see for example, ‘453, col. 17, lines 20-27; ‘876, col. 6, lines 21-31 and paragraph bridging cols. 6/7). Therefore, the skilled artisan would have had the reasonable expectation that the use of squalamine as taught by Zasloff utilizing different routes of administrations, such as, intranasally, would result in treatment as taught by Zasloff.
For the reasons given above, the claimed invention is rendered prima facie obvious.

Response to Arguments
Applicant's argument and the examiner’s response are as discussed above in paragraph #15.
For these reasons, the rejection of claims 1-6, 9-21 and 23-25 are rejected under 35 U.S.C. 103 over Zasloff (WO 2015/200195 and US 2015/0368290) in view of Chellquist et al. (US 7,981,876) and Regen (US 5,834,453) is maintained and claims 26-29 are rejected under 35 U.S.C. 103 over Zasloff (WO 2015/200195 and US 2015/0368290) in view of Chellquist et al. (US 7,981,876) and Regen (US 5,834,453).

Other Matters
The examiner notes the typographical error in claim 27, i.e., “phosphate sale” such read “phosphate salt”.  Correction is requested.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to BARBARA P BADIO whose telephone number is 
(571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628